Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.
With regards to amended claim 1, examiner respectfully submits that the prior art of record, namely Hughes (USP# 10,447,261 B1, hereinafter Hughes) can be alternatively interpreted to anticipate claim 1.  Hughes shows in Fig. 6 a plurality of layers 6 and layer 8 which are construed to read on “a first transducer layer”, “a second transducer layer”, and “semiconductor absorber layer material”.  Layer 6 can be a plurality of layers which include GaN channel layer and UV absorption layer (see col. 11, lines 28-31), and layer 8 which is identified as a “supply layer (see col. 5, line 10).  From the claim, the examiner respectfully submits that the plurality of layers from 6 can be interpreted as the “first transducer layer” and “second transducer layer”, and layer 8 can be identified as the “semiconductor absorber material layer”.  This interpretation can be further supported by the fact that the “normally off regions 22” can also be formed in the supply layer, indicating that charge carriers are generated upon absorption of UV light (see col. 12, lines 65 – col. 13, lines 65-67).  Further details of the prior art application are provided below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-3, 13, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hughes et al. (USP# 10,447,261 B1, hereinafter Hughes).
	With regards to claim 1, Hughes teaches a semiconductor photodetector assembly configured to operate in response 5to light received at one or more input wavelengths, the assembly comprising: 
a semiconductor absorber layer material configured to receive the light at the one or more input wavelengths and generate electron-hole pairs, wherein the absorber layer material includes material from a first semiconductor family (see Fig. 6, light source 30, semiconductor absorber layer 8 comprised of first semiconductor family (i.e. AlGaN, see col. 11, lines 32-33); and 
a first wide band gap semiconductor transducer layer material coupled to the 10absorber layer material, wherein the first transducer layer material is configured to collect electrons from the absorber layer material and form a two-dimensional electron gas (2DEG) channel, and wherein the transducer layer material is from a second semiconductor family different from the first semiconductor family (see Fig. 6, wide band gap semiconductor transducer layer 6 comprised of a different semiconductor layer (i.e. AlN/GaN, see col. 11, lines 5-25; , 2DEG 15 formed, AlN family can be interpreted to be a “different” than AlGaN family);
a second transducer layer material coupled between the first transducer layer material and the semiconductor absorber layer material (see Fig. 6, second transducer layer material within 6 (i.e. GaN from AlN/GaN, see col. 11, lines 5-25)); 
a first contact material coupled to an interface between the first transducer layer material and the second transducer layer (see Fig. 6, first contact material 1 between first/second transducer layers within 6); 
a second contact material spaced apart from the first contact material, the second contact material coupled to the interface, wherein the semiconductor absorber layer material extends partially 

With regards to claim 2, Hughes teaches the assembly of claim 1, wherein the one or more input wavelengths include infrared (IR) light (see col. 1, lines 5-8).

With regards to claim 3, Hughes teaches the assembly of claim 2, wherein the one or more input wavelengths include wavelengths of 1.5 micrometers and greater (see col. 1, lines 5-8, IR light meet claimed wavelength range).

With regards to claim 13, Hughes teaches the assembly of claim 1, further comprising a back barrier layer material coupled between the first transducer layer material and a substrate layer (see Fig. 7, back barrier layer material 7 between first transducer layer from layer 6 and substrate layer 26).

	With regards to claim 15, Hughes teaches a method of forming a semiconductor photodetector assembly configured to receive light at one or more wavelengths, the method comprising: 
coupling a first wide band gap semiconductor transducer layer material and a second transducer layer material to a 10substrate material, wherein the first transducer layer material is from a first semiconductor family (see Fig. 6, wide bad gap layer GaN and second transducer layer AlN from layer 6 (i.e. AlN/GaN, see col. 11, lines 5-25) physically coupled to substrate 26); and 
coupling a first contact material to an interface between the first transducer layer material and the second transducer layer (see claim 1);

coupling a semiconductor absorber layer material to the second transducer layer material, the absorber layer material configured to receive the light at the one or more input wavelengths and generate electron-hole pairs, wherein the absorber layer 15material includes material from a second semiconductor family different from the first semiconductor family (see Fig. 6, absorber layer within layer 8 is comprised of AlGaN for example, see col. 11, lines 5-25, first family different from second family).
wherein the semiconductor absorber layer material extends partially between the first contact material and the second contact material such as to avoid electrical conduction between the first contact material and the second contact material (see Fig. 6, layer 8 between first contact 1 and second contact 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes as applied to claims 1 and 15 above, and further in view of Harmon (Pub No. US 2019/0140128 A1, hereinafter Harmon).
With regards to claim 4, Hughes is silent teaching the assembly of claim 1, wherein the absorber layer material includes gallium arsenide and the first transducer layer material includes gallium nitride.
In the same field of endeavor, Harmon teaches a possible claimed configuration in which the layers 101 and 102 can be GaAs and GaN (see ¶69, layers can be GaAs and GaN).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize from this teaching that a GaAs and GaN layer combination can be done because of the unique semiconductor properties that are required for a specific application. 

With regards to claim 5, Harmon teaches the assembly of claim 4, wherein the absorber layer further includes indium (see ¶69).



With regards to claim 7, Harmon teaches the assembly of claim 6, wherein the second transducer layer material includes gallium nitride, the assembly further comprising:  
5a substrate material coupled to the first transducer layer material (see Fig. 6, substrate material 26 coupled to first transducer layer material within layer 6).

With regards to claim 8, Harmon teaches the assembly of claim 1, wherein the absorber layer material includes gallium arsenide and the first transducer layer material does not include gallium arsenide (see ¶69, materials can be selected whereby absorber material is GaAs and first transducer layer within layer 6 does not include GaAs).

With regards to claim 16, Hughes is silent teaching the method of claim 15, wherein the absorber layer material includes gallium arsenide and the first transducer layer material includes gallium nitride.
In the same field of endeavor, Harmon teaches a possible claimed configuration in which the layers 101 and 102 can be GaAs and GaN (see ¶69, layers can be GaAs and GaN).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize from this teaching that a GaAs and GaN layer combination can be done because of the unique semiconductor properties that are required for a specific application. 

With regards to claim 17, Harmon teaches the method of claim 16, wherein the absorber layer further includes indium (see ¶69).

With regards to claim 18, Harmon teaches the method of claim 16, wherein the first transducer layer material further includes aluminum (see ¶69).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes as applied to claim 1 above.
With regards to claim 10, Hughes is specifically silent teaching the assembly of claim 1, wherein the photodetector assembly includes a photodiode, but teaches in another embodiment that photodiodes can be utilized (see Fig. 7, for example, also see col. 2, lines 11-20).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize the use of photodiodes to further convert light into electrical current.

With regards to claim 11, Hughes is specifically silent teaching the assembly of claim 1, wherein the photodetector assembly includes a phototransistor, but teaches in another embodiment that phototransistors can be utilized (see Fig. 7, for example, also see col. 2, lines 11-20).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a phototransistor in order to produce a device that can detect light levels for specific applications.

With regards to claim 12, Hughes is specifically silent teaching the assembly of claim 1, wherein the photodetector assembly includes a photodiode and a phototransistor, but teaches in another embodiment how a photodiode and a phototransistor can be utilized together (see col. 2, lines 11-20).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes as applied to claim 13 above.
With regards to claim 14, Hughes is silent teaching the assembly of claim 13, wherein the back barrier layer material includes 5aluminum nitride.
It would have been obvious to a person having ordinary skill in the art at the time of filing to substitute a well-known insulator type material such as GaN/AlGaN with another well-known insulator type material AlN (see MPEP 2144.06).  One of ordinary skill may be motivated to utilize AlN instead in order to take advantage of specific insulative properties required for a particular application.

Allowable Subject Matter
Claims 20-22 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML